{¶ 1} The judgment of this court in case No. 2001-0948 is limited to addressing appellant’s Proposition of Law No. 4, which states:
{¶ 2} “A landlord and a tenant cannot file separate complaints against same property during the same interim period under R.C. 5715.19(A)(2).”
{¶ 3} The decision of the Board of Tax Appeals in case No. 2001-0948 is reversed on the authority of R.C. 5715.19(A)(2).
{¶ 4} The judgment of this court in case No. 2001-0949 is limited to addressing appellant’s Proposition of Law No. 2, which states:
{¶ 5} “A landlord and a tenant cannot file separate complaints against same property during the same interim period under R.C. 5715.19(A)(2).”
{¶ 6} The decision of the Board of Tax Appeals in case No. 2001-0949 is reversed on the authority of R.C. 5715.19(A)(2).
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Pfeifer, J., concurs in part and dissents in part.